STATE OF NORTH CAROLINA

IN THE GENERAL COURT OF JUSTICE
. . . SUPERIOR COURT DIVISION
COUNTY OF SAMPSON a File No. 19-CVS-\O\oD. .

“ JACKSON FARMING COMPANY OF
-AUTRYVILLE a/k/a JACKSON'S

FARMING COMPANYOF = =f [ Soa oh
- AUTRYVILLE, WILLIAM BRENT qo. | | 6.5 —
JACKSON, and WILLIAMRODNEY =| [ow pt
JACKSON, | | COMPLAINT & 5
Plaintiff, Uw “4

| eo 5

WM eee eo . — oh

—

FCCI SERVICES, INC. and NATIONAL
TRUST INSURANCE COMPANY,

Defendants.

 

NOW COMES Plaintiffs Jackson Farming Company of Autryville alk/a J jackson’ rs an

a Farming ‘Company of Autryville, "William: Brent Jackson and William Rodney me

J ackson(hereinafter referred to as “Plaintiffs”) by and through the undersigned counsel
and hereby complains of the acts of Defendants, FCCI Services, Inc. and National Trust

Insurance Company (hereinafter referred to as “Defendants”), and states as follows

PARTIES AND JURISDICTION

1. .

Plaintiff J ackson. Farming Company. of Autryville a/k/a J ackson’s S “Farming
Company of Autryville (hereinafter “J ackson Farming”) is a North Carolina
. corporation with its principal place of business in Sampson County.
Plaintiff William Brent Jackson is a citizen and resident of Sampson County

Plaintiff William Rodney Jackson is a citizen and resident of Sampson County.

Case 7:19-cv-00214-D Document 1-3 Filed 10/30/19 Page 1 of 7
4. Plaintiffs William Brent J ackson and William Rodney Jackson are, and were at all

| times relevant hereto, the sole owners of Jackson Farming.

5. Upon information and _ belief, Defendant ECCI ‘Services, Inc. is a Florida
Corporation, and at all times material to this Complaint, was authorized to do
business in North Carolina, and with offices and agents located throughout the state
of North Carolina.

6. Upon information and belief Defendant National Trust Insurance Company is an

og Indiana: Corporation and -is a subsidiary of FCCI Services, Inc.,.and at—all. HIMES an en ne oe
material to this Complaint, was authorized to ‘do ‘business in North Carolina, and
had offices and agents located throughout the state of North Carolina.

- 7. At all times relevant to this case, Plaintiffs have operated a farming business in

Sampson County whereby Plaintiffs were and are engaged in planting, cultivating,

harvesting, packing, and producing various agricultural products.

8, Upon information and belief, at all times relevant to this case Defendants have been

: authorized to sell and issue insurance policies in the State of North Carolina.

STATEMENT OF FACTS

| 9. Plaintiffs re-allege and incorporate by reference the allegations of the ‘preceding

 

 

| paragraphs as if fully set forth herein. voy Areata tenner mtn tnt scan ic tine 8
“10. Upon information and belief, at all times relevant to this case Plaintiffs had and
‘maintained general liability insurance and employment practices liability insurance,
lamong other coverages, under an insurance policy purchased from Defendants.
| 11.0n or about March 17, 2015, Defendants issued to Plaintiffs an insurance policy

denoted by FCCI Insurance Company as Policy No. FPP0001742 4, whereby :

Case 7:19-cv-00214-D Document 1-3 Filed 10/30/19 Page 2 of 7
! Plaintiffs purchased general liability insurance and whereby Plaintiffs elected to be
| covered under the coverages, terms, and conditions of Defendants’ “Employment
: Practices Liability Insurance Coverage Endorsement,”(EPL coverage) among other
coveiages (hereinafter the “Policy”),
- 12. The EPL coverage purported to provide liability insurance to Plaintiffs in
connection with claims arising out of alleged wrongful employment acts.
13. The Policy was in force and effect at all times relevant hereto, |
ener | 4, At~all-times : relevant. hereto, “ Plaintiffs employed...workers . under... the~ H-2A on ov gee cee
guestworker program to assist in their farming operations, |
15. On or about December 16, 2015, Plaintiffs were notified that some of its H-2A
guestworkers (hereinafter the “Employees”) alleged violations of the Fair Labor
Standards Act (F LSA), the North Carolina Wage and Hour Act (NCWHA) and the
common law of contracts, arising out of their employment with Jackson F arming. |
16. Plaintiff provided timely notice of this claim to Defendants, formally requesting a
- Defendants defend it in connection with the allegations raised by the Employees. |
we 17.0n February 24, 2016,the Employees filed a class action lawsuit against Plaintiffs in
the United States District Court for the Eastern District of North Carolina (See
_ reno Constantino ‘Sanchez-Rodriguez; et: al:voJ acksons-Farming:-Company-of:Autryville-~ nestor tne ate me
‘alkla Jackson’s Farming Company. of Autryville, et al: File No. 7:16-CV-28-D,
‘ hereinafter “the Class Action Suit”). |
So 18.In the Class Action Suit, the Employees alleged violations of the Fair Labor
Stee Standards Act and the North Carolina Wage and Hour Act, and common law

_ contracts of North Carolina.

3

~ Case 7:19-cv-00214-D Document 1-3 Filed 10/30/19 Page 3 of 7
19. Upon information and belief, the types of claims alleged by the Employees were

. : covered claims under the Policy.

- 20. After more than nine months from the date Defendants initially became aware of

the claims against Plaintiffs, Defendants, in a letter dated September 26, 2016,

notified Plaintiffs that Defendants declined to provide coverage for this claim. —

- 21.On November 21, 2016, Plaintiffs re-submitted the claim to Defendants, and again |

on November 30, 2016 Defendants provided written notice of denial of the claim.

~oseeee-D2- Defendants :refused to provide a defense of the claim, or to-provide liability. coverage..-+.2..-1.~«

in connection therewith, alleging “the Insuring Agreement has not been satisfied”
and “the EPL Endorsement ... precludes matters brought under the Fair Labor
Standards act or similar state law.”

L 23. The terms of the Employment Practices Liability Insurance Coverage Endorsement

a of the Policy state: “‘We’ shall pay those ‘losses’ arising out of an ‘insured’s’

‘wrongful employment act’ . . . against ‘your’ ‘employees’, .. . to which this

1 insurance applies.”
“24. The terms of the Employment Practices Liability Insurance Coverage Endorsement

/ of the Policy further provide that coverage applies to acts commencing or taking

vu aamoenn vie placevafter~the=date: of organization: of the~insured——which--here«would-be+the:---=-

commencement of the Jackson Farming corporation.
- 25. The terms of the Employment Practices Liability Insurance Coverage Endorsement
of the Policy further provide that Defendants “have the right and duty to defend and

; appoint an attorney to defend any ‘claim’ or ‘suit’ brought-against any ‘insured’ for

4

Case 7:19-cv-00214-D Document 1-3 Filed 10/30/19 Page 4 of 7 a
. a ‘wrongful termination act’ to which this insurance applies, even if the ‘claim’ or

‘suit’ is groundless or fraudulent.”

| = 26. Asa result of Defendants’ failure to provide defense for the claims against Plaintiffs, -

-.or otherwise to timely settle and pay. the claim, Plaintiffs incurred substantial
expenses including attorneys’ fees in an effort to defend the claim with Plaintiffs’
own financial resources.

27. After nine months of preparation to litigate and defend this case, Plaintiffs entered

Suit.

FIRST CLAIM FOR RELIEF
Breach of Contract

- 28. Plaintiffs re-allege and incorporate by reference the allegations of the preceding

: - paragraphs as if fully set forth herein.

| _. 29. The Policy constitutes a valid, legal, and binding contract under North Carolina law:

for value and with good and sufficient consideration between Plaintiffs and

Defendants.

~ 30. Pursuant to the Policy, Defendants agreed to provide employment practices liability —

insurance-to Plaintiffs.

~vure—--einto-a-settlement agreement with the Employees, in:connection:with-the Class action’-~-

st nage

PE Gahran ante soe ih ggutte BRETT melo ne (Peers ipa REMMI BAS Bete BBB G A dt cimetcgt Vente mE ATES SE TIMES etmappnmdoeh SOAR IRE men ee REE Seg Se ES cite m4 tee

31. The » Policy included coverage to protect Plaintiffs in connection with claims for
actual or alleged wrongful employment acts.

32. The allegations in the Class Action Suit allegedly arose while the Policy was in

| - effect.

33. Plaintiffs properly requested Defendants provide a defense in connection with the

Class Action Suit and claims against Plaintiffs.

Case 7:19-cv-00214-D Document 1-3 Filed 10/30/19 Page 5 of 7
pen fihnP  det SOE OTE TE TBE LNG EEE AE ARETE I tag TRE ag Cine TE erneee

- 34, Defendants refused to provide a defense in connection with the claim, or to provide
! liability coverage in connection therewith.
35. Plaintiffs fulfilled their obligations under the Policy.
| : 36. Under the clear terms of the Policy, Defendants were obligated to defend, settle and
oe pay Plaintiffs’ claim regarding the Employees’ Class Action Suit.
37. Despite the clear terms of the Policy, Defendants failed to defend or otherwise settle
and pay Plaintiffs’ claim, breaching the duty owed to Plaintiffs under the Policy.
cameron ome 8:-_Defendants’-breach-has caused Plaintiffs to: suffer substantial monetary damages int rrr
. an amount in excess of $25,000.00. |

SECOND CLAIM FOR RELIEF
Declaratory Judgment

39. Plaintiffs re-allege and incorporate by reference the allegations of the preceding
paragraphs as if fully set forth herein.
40. Plaintiffs seeks a declaratory judgment from this Court pursuant to North Carolina | 7
: General Statute § 1-253 et seq. to determine the rights and obligations of the Parties .
relating to all issues raised herein. |
| Al, There exists between the Parties an actual and justiciable controversy regarding
the rights, obligations, and legal interests of the > Parties with respect to the . Policy. ee
42. A declaratory judgment from this ‘Court w would settle the controversy between the
Parties and remove uncertainty with respect to their rights, duties, and obligations
1 as it relates to the Policy.

43. Plaintiffs are entitled to a judgment pursuant to Rule 57 of the North Carolina ~

— Rules of Civil Procedure and North Caroling General Statute § 1-253 ef seq.

Case 7:19-cv-00214-D Document 1-3 Filed 10/30/19 Page 6 of 7
declaring the rights, obligations, and legal interests of the Parties with respect to the

| Policy.

WHEREFORE, Plaintiffsrespectfully prays this Court as follows:
1 That judgment be awarded against Defendants in an amount to be proven at
trial;

2. This this Court enter a declaratory judgment declaring the rights, obligations,

 

gcememanmecnnmermnccrrenmnman d-legal-interests of the Parties with respect tothe Policy;

3. That all issues of fact be determined by a jury;
4. That the cost of this action be taxed against Defendants, including reasonable
attorneys’ fees; and.

5. Forsuch other and further relief this Court deems just and proper.

Respectfully submitted this the 25 day of September, 2019.

DAUGHTRY, WOODARD, LAWRENCE & STARLING

Luther D. Starling, Jr.

sagem Ce State’ Bar N61 7603 6 res
_ 405 East Main Street

Post Office Drawer 1960

Smithfield, NC 27577
Telephone: 919-934-5012
Attorney for the Plaintiff

 

 

Case 7:19-cv-00214-D Document 1-3 Filed 10/30/19 Page 7 of 7
